Case 4:15-cr-20709-LVP-MJH ECF No. 47 filed 06/11/20      PageID.412      Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                   Criminal Case No. 15-20709
v.                                                 Honorable Linda V. Parker

RAYMEL GREENE,

          Defendant.
_____________________________/

      OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
     RETROACTIVE APPLICATION OF SENTENCING GUIDELINES TO
     DRUG OFFENSE AND DENYING WITHOUT PREJUDICE REQUEST
                 FOR COMPASSIONATE RELEASE

       On December 9, 2015, Defendant pleaded guilty pursuant to a Rule 11 Plea

Agreement to one count of possession with intent to distribute cocaine base in

violation of 21 U.S.C. § 841(a). On March 29, 2019, the Court sentenced

Defendant to a term of imprisonment of 120 months. The matter is presently

before the Court on Defendant’s Motion for Retroactive Application of Sentencing

Guidelines to Drug Offense (ECF No. 29) and Defendant’s Request for

Compassionate Release (ECF Nos. 33, 42). The Government opposes Defendant’s

requests for relief. (ECF Nos. 32, 38, 44.)

       Defendant was sentenced as a career offender under United States

Sentencing Guideline § 4B1.1(a) due to his two prior convictions for controlled
Case 4:15-cr-20709-LVP-MJH ECF No. 47 filed 06/11/20         PageID.413     Page 2 of 5




substance offenses: delivery of marijuana and delivery/manufacturing a

narcotic/cocaine less than 50 grams. In his first motion, Defendant seeks

resentencing in light of the Sixth Circuit’s decision in United States v. Powell, 781

F. App’x 487 (6th Cir. 2019). Powell applied the Sixth Circuit’s holding in United

States v. Havis, 927 F.3d 382 (6th Cir. 2019), that attempt crimes no longer qualify

as controlled substance offenses under the sentencing guidelines for purposes of

the career offender enhancement. Powell, 781 F. App’x at 490 (citing Havis, 927

F.3d at 386-87).

      In his second motion, Defendant seeks release from prison based on the

novel coronavirus (COVID-19) for which there is a greater risk of infection for

incarcerated individuals and a particular risk of serious illness or death to

individuals like Defendant with underlying medical conditions. Defendant

indicates that he suffers from latent tuberculosis infections, which caused damage

to his lungs.

      A district court is authorized to modify a defendant’s sentence only in those

instances where Congress has granted it jurisdiction to do so. United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996). In 18 U.S.C. § 3582(c), Congress

provided that a court may not modify a term of imprisonment once it has been

imposed except in the three limited circumstances set forth in the statute: (1) upon

motion by the Director of the Bureau of Prisons or the defendant based upon

                                           2
Case 4:15-cr-20709-LVP-MJH ECF No. 47 filed 06/11/20         PageID.414     Page 3 of 5




“extraordinary and compelling circumstances” or where the defendant is at least 70

years of age, has served at least 30 years in prison, and is not a danger to the safety

of any person; (2) as permitted by statute or Rule 35 of the Federal Rules of

Criminal Procedure; or (3) where the applicable sentencing guideline range has

been retroactively lowered by the United States Sentencing Commission. 18

U.S.C. § 3582(c)(1)-(2). Prior to filing a “compassionate release” motion based on

“extraordinary and compelling circumstances,” a defendant must “fully exhaust[]

all administrative rights” or wait “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier[.]” Id.

§ 3582(c)(1).

      The Sixth Circuit’s decisions in Powell and Havis do not fall within any of

the limited circumstances where courts are empowered to modify a defendant’s

sentence under § 3582(c). 1 Those decisions interpreted U.S.S.G. § 4B1.2(b),

concluding that the text of the guideline “makes clear that attempt crimes do not

qualify as controlled substance offenses.” Havis, 927 F.3d at 387. The Sixth




1
 Defendant also does not have a cognizable claim under 28 U.S.C. § 2255 based
on Havis or Powell, as non-constitutional challenges to an advisory guideline range
do not entitle a defendant to habeas relief. See Snider v. United States, 908 F.3d
183, 189-91 (6th Cir. 2018). Additionally, the Sixth Circuit has recently held that
“misapplication-of-the-guidelines-range claims are not cognizable on collateral
review.” Bullard v. United States, 937 F.3d 654, 659-61 (6th Cir. 2019).
                                           3
Case 4:15-cr-20709-LVP-MJH ECF No. 47 filed 06/11/20         PageID.415    Page 4 of 5




Circuit did not amend the guideline but only rejected the Sentencing Commission’s

interpretation of it.

       With respect to Defendant’s request for compassionate release, the Sixth

Circuit recently held that while the administrative exhaustion requirements in

§ 3582(c)(1)(A) are not jurisdictional, they are mandatory. United States v. Alam,

-- F.3d --, 2020 WL 2845694, at *1-2 (6th Cir. June 2, 2020). In Alam, the Sixth

Circuit rejected the defendant’s argument that the unprecedented COVID-19

pandemic justifies an exception to the statute’s exhaustion requirement. Id. at 4.

The court reasoned that “[t]hirty days hardly rises to the level of ‘an unreasonable

or indefinite timeframe[]’” to require a defendant to wait to seek relief in federal

court. Id. (quoting McCarthy v. Madigan, 503 U.S. 140, 147 (1992)).

       The Government has invoked the exhaustion requirement as a basis for

denying Defendant’s motion. (See, e.g., ECF No. 38 at Pg ID 153.) Defendant

contends in his reply brief that exhaustion is no longer a barrier to relief because

thirty days has now passed since he first asked the Court to grant him

compassionate release. (See ECF No. 45 at Pg ID 403.) Defendant argues that his

request and the Government’s step to obtain his medical records from the BOP

“put[] the BOP on notice of [his] request for release.” (Id. at Pg ID 404.) This is

not the format for submitting an administrative request to the warden that the BOP

has established, see https://www.bop.gov/policy/progstat/5050_050_EN.pdf at

                                           4
Case 4:15-cr-20709-LVP-MJH ECF No. 47 filed 06/11/20        PageID.416   Page 5 of 5




§ 571.61(a), and the Court believes that the administrative requirement is what

must be satisfied before a defendant may move on his or her own behalf in federal

court.

         Therefore, based on Alam, the Court concludes that it must deny without

prejudice Defendant’s request for compassionate release. Defendant may renew

his motion before this Court after following the BOP’s procedures for making a

request to the warden and then waiting the required thirty days.

         For the reasons stated,

         IT IS ORDERED that Defendant’s Motion for Retroactive Application of

Sentencing Guidelines to Drug Offense (ECF No. 29) is DENIED.

         IT IS FURTHER ORDERED that Defendant’s Request for Compassionate

Release (ECF No. 33) is DENIED WITHOUT PREJUDICE.

         IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: June 11, 2020




                                          5
